Citation Nr: 1823636	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-19 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral heel spurs.

2. Entitlement to service connection for residuals of gallbladder removal (gallbladder disability).

3. Entitlement to service connection for uterine fibroids status-post hysterectomy/tubal ligation (gynecological disability).

4. Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her Mother 


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1985 to November 1985 and October 1986 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issue of an increased rating for the Veteran's back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's bilateral heels spurs are etiologically linked to her active service.

2. The preponderance of the evidence does not support that the Veteran's residuals of gallbladder removal is causally or etiologically related to her active service, to include her in-service use of anti-malaria drugs.  

3. The preponderance of the evidence does not support that the Veteran's uterine fibroids status-post hysterectomy/tubal ligation is causally or etiologically related to her active service, to include her in-service use of anti-malaria drugs.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral heels spurs have been met.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).

2. The criteria for service connection for residuals of gallbladder removal have not been met.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).

3. The criteria for service connection for uterine fibroids status-post hysterectomy/tubal ligation have not been met.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a letter sent to the Veteran in January 2011.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records.  The December 2017 VHA opinions obtained regarding the Veteran's foot condition and her gallbladder and gynecological conditions are also adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner reviewed the record and considered the Veteran's symptoms and history.  The opinions provided also adequately address both the Veteran's contentions and the question of the nature and etiology of the Veteran's feet, gastrointestinal, and gynecological disorders.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of these claims.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Heel Spurs

The Veteran contends that she currently has heel spurs, which she links to the boots worn in service.  The record reflects a current diagnosis for heel spurs, and the Board finds her reports of problems with her in-service footwear to be credible.  As such, the first two elements of service connection are met.  

As to the remaining issue, a nexus, the December 2017 VHA examiner provided a positive nexus opinion, in which he reasoned that the Veteran had heel spurs in service and currently has tenderness on palpation to the plantar heel surface.  As the examiner reviewed the record, considered the Veteran's symptoms and history, and provided a medically reasoned opinion, the Board finds the opinion probative.  Given the probative opinion, the Board determines that a nexus is established, and service connection for bilateral heel spurs is granted.  

Gallbladder and Gynecological Disabilities  

The Veteran has indicated that her residuals of gallbladder removal and her uterine fibroids, hysterectomy, and tubal ligation (gynecological condition) are related to anti-malaria drugs taken during her active service.  

The medical evidence includes private and VA records, which the Board will discuss chronologically.  The November 1984 entrance examination indicates a normal pelvic exam and also notates the Veteran's use of birth control pills.  Her service treatment records (STRs) also include a January 1990 consultation report noting pelvic pain.  

Post-service medical records indicate current disabilities of the gallbladder (cholecystectomy diagnosed in 2008) and of fibroid uterus /hysterectomy in 2011.  As a current diagnosis is established and the private treatment records do not speak to an in-service incurrence or nexus to service, the Board will not discuss the private records further.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but need not discuss each piece of evidence).  Nor will the Board discuss the June 2012 VA gynecological examination as the examiner did not address the Veteran's assertion that her conditions are related to her use of anti-malaria drugs, and the opinion is therefore not adequate.  

In a December 2016 letter from the Veteran's mother, a nurse practitioner, she indicated that although there is no definitive information on fibroids, it stands to reason that the anti-malaria drugs could affect all aspects of the reproductive system since there is documentation of their adverse effect in males and females.  As to the gallbladder, she stated that it is well documented that anti-malaria drugs can affect the gastrointestinal system, of which the gallbladder is a part.  She further stated that some of these adverse effects can be serious and that serious liver damage and bleeding is well documented.  She stated that she feels that both the gallbladder and fibroid problems the Veteran has had may have been a contributing factor in her past use of long term anti-malaria drugs while on active duty.  Along with this letter, she submitted web articles regarding the effect of anti-malaria drugs on the gallbladder and female reproductive system.  While the Veteran's mother is a nurse practitioner and is therefore competent to render such an opinion, the opinion that she feels the drugs may have contributed to the Veteran's current conditions does not meet the standard of "at least as likely as not."  As such, the Board sought a VHA opinion, which was provided in December 2017.

In the December 2017 VHA opinion, the examiner opined that it is less likely than not any of the anti-malaria medications the Veteran was prescribed either caused or aggravated her gallbladder or uterine fibroids.  The examiner indicated that STRs were reviewed.  The examiner also noted that it is not known which anti-malaria drug the Veteran was prescribed.  The examiner stated that of the commonly prescribed anti-malaria medications: malarone, mefloquine, doxycycline, chloroquine, hydroxychloroquine, actovaquone and primaquine, only malarone (cholestasis is less than 1 %) and doxycycline (dysmenorrhea in approx. 4%) have adverse side effects consistent with symptoms of either gallbladder disease or dysmenorrhea.  The examiner further stated that the occurrence or prevalence of these conditions is rare.  

With regard to the Veteran's reproductive issues specifically, the examiner also indicated that, "furthermore, and perhaps more importantly, it should be noted that the Veteran had previously documented heavy menstrual bleeding at the age of 22 necessitating oral contraceptives consistent with possible undiagnosed uterine fibroids."  The examiner noted that a June 1990 pelvic ultrasound was negative for any significant abnormality.  He further noted that the Veteran's surgical treatment for the hysterectomy and cholecystectomy were not performed until 2008, which is 11 years after she took the anti-malaria pills and nine years after she was disconnected from service.  The examiner stated that in conclusion, given the pre-existing condition of menstrual bleeding, the overall very low incident of relevant side effects in 2 out of 7 possible anti-malaria medications, and the fact that these conditions did not manifest until 11 years after she took the anti-malaria medications, it is less likely than not that these medications were either an inciting or aggravating factor.  

As to lay statements, the Veteran testified at the November 2016 hearing that she was informed in service that the anti-malaria drugs could cause reproductive issues for women.  She indicated that she took the drugs for six months while in Haiti and for a period of time once she returned stateside.  She indicated that she then developed reproductive and gastrointestinal issues.  As to the lack of in-service reports of gastrointestinal issues, she indicated that she did have gastrointestinal issues in service, for which she consulted her mother instead of seeking medical attention.  

Having reviewed the evidence, medical and lay, the Board determines that service connection cannot be established for either the Veteran's gallbladder or gynecological disabilities.  As noted, the record reflects a diagnosis for gallbladder cholecystectomy as well as a hysterectomy for fibroid uterus.  Thus, a current diagnosis is conceded for both conditions.  The Board also concedes an in-service event, injury or illness.  The Veteran's STRs reflect complaints of pelvic pain.  While the STRs are silent for any gastrointestinal issues, the Veteran has indicated that she did not always seek medical attention and instead consulted her mother, a statement which her mother corroborated at the hearing.  The Board has no reason to doubt the credibility of the statements.  As such, the Board concedes an in-service incurrence for both the Veteran's gallbladder and gynecological issues. Further, the Board concedes that the Veteran took anti-malaria medication while in service.
At the outset, the Board notes that the December 2017 VHA examiner indicated that the Veteran had a pre-existing fibroid condition as indicated by her use of birth control pills for heavy menses.  While the Veteran's entrance examination does indicate use of birth control pills, her pelvic exam was normal.  As such, there is no clear and unmistakable evidence of a pre-existing condition nor is such a condition noted on entry, and she is presumed sound in regard to her claim for a gynecological issue.  See 38 U.S.C. § 1111 (West 2012).    

As to a nexus, as mentioned, the Veteran and her mother have linked her gastrointestinal and gynecological issues to her use of anti-malaria pills in service.  With regard to the assertions by the Veteran, the Board finds that she is not competent to determine the etiology of her gall bladder or gynecological conditions. While the symptoms of pain, nausea, or discomfort may be observable, the cause of these symptoms is not, and requires medical knowledge and training that the Veteran does not have. 

The Board recognizes that the Veteran's mother is competent to opine as to the etiology of the two conditions as a nurse practitioner, thus, her opinion must be weighed against the other competent evidence of record regarding a nexus. The Veteran's mother's opinion is supported by a rationale and medical literature, and is based on knowledge of the Veteran's conditions; however, her opinion was equivocal as to whether the gallbladder and gynecological conditions were actually caused by the anti-malaria drugs and her opinion did not contain the level of specificity to the record or the side effects of the anti-malaria drugs that was contained in the VHA opinion. The December 2017 VHA examiner noted various types of anti-malaria drugs and the very low probability of them leading to gastrointestinal or gynecological issues.  The examiner also noted the time lapse between the Veteran's use of the drugs and her current disabilities of the gallbladder and reproductive system.  This assessment is also in line with the record, which shows a 2008 diagnosis for cholecystectomy and a 2011 hysterectomy whereas the Veteran was discharged from service in 1999.  Further, the VHA examiner's opinion was not equivocal as to nexus. As the VHA examiner reviewed the record, considered the Veteran's symptoms and history, and applied accepted medical standards and principles in providing the opinion, the Board finds the opinion to be the most probative evidence regarding nexus.  

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claims that her gallbladder and gynecological issues are related to service.  As such, service connection for residuals of gallbladder removal and service connection for uterine fibroids status-post hysterectomy/tubal ligation is denied. 

ORDER

Service connection for bilateral heel spurs is granted.

Service connection for residuals of gallbladder removal (gallbladder disability) is denied.

Service connection for uterine fibroids status-post hysterectomy/tubal ligation (gynecological disability) is denied.


REMAND

The record reflects that the Veteran last underwent a VA back examination in June 2012.  The Veteran reported at the November 2016 hearing that her back condition has worsened since her last VA examination.  As such, the Board finds that a new VA examination is necessary to assess the current severity and manifestations of the Veteran's service-connected back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).

The Disability Benefits Questionnaire used at the time of the June 2012 VA examination also did not assess current rating criteria for the musculoskeletal system.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, an adequate VA examination for the joints must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59.

Additionally, the Board notes that the Veteran reported at the June 2012 VA examination that she experiences flare-ups of her back.  The Court recently addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  In that case, the Court held that a VA examiner must attempt to elicit information from the record and from the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  The Court also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  

As such, in the VA examination conducted per this remand, if the examiner determines that he or she is unable to estimate motion loss in terms of degrees during periods of flare-ups regarding the Veteran's back disability, the examiner must review the record and attempt to elicit functional impairment information from the Veteran.  Before stating that a degree estimate of range of motion loss due to functional impairment cannot be given, the examiner must explicitly state that the record was reviewed and information was elicited from the Veteran.  The examiner must also provide an explanation of any inability to estimate motion loss in terms of degrees.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Have the Veteran identify any additional treatment records regarding her back disability.  Obtain any identified VA records that have not already been obtained.  For any identified private treatment records, provide the Veteran with an authorization to release private records and if received, obtain these records.

2. After obtaining any additional records, schedule the Veteran for a new VA examination with an appropriate examiner to ascertain the current severity and manifestations of her service-connected back disability.  

The claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

The examiner must consider the Veteran's lay statements and provide all information required for rating purposes. 

i) Specifically, the examiner is advised that it is necessary to consider, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  

ii) Additionally, the examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

iii) Importantly, in regard to additional functional loss due to flare-ups, the examiner must clearly state that he or she reviewed the record and attempted to elicit functional impairment information from the Veteran before stating that a degree estimate of range of motion loss due to functional impairment cannot be given.  The examiner must also provide an explanation of any inability to estimate motion loss in terms of degrees.  

3. The AOJ should review the examination report to ensure that it is in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures.

4. After completing the above actions, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


